Citation Nr: 0836730	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.03-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from May 1983 to 
April 1986, including six months with the Multinational Force 
and Observers in the Middle East from July 1984 to January 
1985.

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2007 to the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO) for additional 
development.


FINDINGS OF FACT

1.The veteran is not shown to have had combat with the enemy 
while serving on active duty 

2.The veteran's claimed in-service stressors have not been 
corroborated, and a medically supportable diagnosis of PTSD 
based on a verified stressor during a period of the veteran's 
military service is not demonstrated. 


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2007).The regulations implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.

In January 2003 and August 2007, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish service connection.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility. Additional private evidence was subsequently 
added to the record after the January 2003 letter.

The Board notes that the veteran was informed in the August 
2007 letter that a disability rating and effective date would 
be assigned if his claim was granted. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.A VA examination was conducted in 
April 2008. 

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

Given these matters of record, the veteran has had a 
meaningful opportunity to participate in the development of 
the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his 
personal hearing at the RO in July 2003.The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2007).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Analysis of the Claim

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in 
service.38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).In such cases, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor. See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record. A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors. 
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 
The veteran asserts that he has PTSD caused by stressful 
events to which he was allegedly exposed in service, 
including seeing his friend die after a car accident in which 
the friend was driving and the veteran was a passenger; 
seeing a bus blown up and helping remove bodies and body 
parts while stationed in the Sinai; seeing seeing someone 
badly burned with scalding water, and having a friend killed 
in a plane crash on a flight on which he was scheduled to 
fly.

The veteran's claimed stressors have not been corroborated. 
Indeed, to the extent that information has been obtained as 
to the veteran's account of having been a passenger involved 
in a vehicle collision in which a friend was killed, the 
record shows that the veteran was not present as he alleged. 
The veteran's accounts are therefore unsubstantiated, and the 
claim is denied on this basis. 

The initial medical evidence of a psychiatric problem was in 
September 1995, when the veteran was hospitalized for 
substance abuse problems and rule out PTSD was diagnosed. 
Subsequent VA and private treatment records show continued 
psychiatric problems, including several diagnoses of PTSD due 
to service.

On VA psychiatric evaluation in March 2003, the examiner 
noted that there was no corroboration of the veteran's 
stressors and did not diagnose PTSD.

On VA psychiatric evaluation in April 2008, the examiner 
concluded, after a review of the claims file and examination 
of the veteran, that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD because there was no 
objective evidence on file that the veteran witnessed any of 
the alleged stressors. The diagnosis was history of alcohol, 
cocaine, and marijuana dependence mood disorder, rule out 
personality dysfunction.

After a VA psychological evaluation in May 2008, which 
included several tests, the examiner noted that the test 
results suggested that the veteran exaggerated his symptoms, 
possibly as a way of underscoring his emotional distress. The 
examiner went on to say that although the veteran might have 
PTSD, the test results did not provide useful information 
either supporting or disconfirming the diagnosis because the 
results were likely to be invalid.
The evidence in this case does not serve to show that the 
veteran was engaged in combat with the enemy. He was not 
awarded any medals or decorations indicative of combat, and 
his military specialty, food service specialist, is also not 
indicative of combat. The Board observes in this regard that 
on several occasions, the veteran advised mental health 
examiners that while he served as a cook, he also served as 
an infantryman. However, his service personnel records do not 
support this assertion. Because the service personnel records 
were prepared with the specific purpose of recording the 
veteran's military occupational specialty and duties, they 
are akin to official records, which enjoy a high degree of 
probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987). 
Therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor. See Doran, 6 Vet. 
App. at 288-89.The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor. 
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

Although PTSD has been diagnosed, there still needs to be 
credible evidence to establish the incurrence of a service 
stressor. Moreau and Cohen, above. 

According to a February 2007 statement from the United States 
Armed Services Center for Unit Records Research (USASCRUR), 
it was unable to locate relevant records. It was noted that a 
lack of combat unit records and the scant information that 
was found hindered its search.



The veteran failed to provide more specific information on 
his stressors despite VA requests in February 2005 and August 
2007.Thus, the Board finds, as noted on VA evaluation in 
April 2008, that the veteran is unable to provide adequate 
information to aid in verification of a service stressor 
sufficient to warrant a diagnosis of PTSD.

Consequently, despite VA's efforts to obtain additional 
information from the veteran to verify his claimed stressors, 
he has not provided additional information that would help to 
verify the claimed service stressors.

Because there is insufficient evidence of service stressors 
that can be verified, all of the elements needed to support a 
diagnosis of PTSD have not been shown in this case. Service 
connection for PTSD must therefore be denied.

With respect to the testimony and the written statements by 
and on behalf of the veteran in support of his service 
connection claim, lay statements alone, are not competent 
evidence to establish the diagnosis of PTSD due to service. A 
layperson is not competent to make a determination that a 
particular disability is the result of service. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Although the veteran contends that he saw a friend die in an 
automobile accident during service, the Board notes that the 
information on file on the accident, which includes the names 
of people who were injured and the names of people who 
witnessed the accident, does not include any notation of the 
veteran's name. With respect to the bus bombing in the Sinai, 
which the veteran said occurred in September 1984, there is 
no supporting evidence on file; information on file on bus 
attacks that resulted in deaths in the area in 1984 do not 
note attacks after April. Additionally, there is no 
supporting evidence that he personally witnessed the death of 
his cousin, which occurred while the veteran was on leave, or 
the death of a friend in a plane crash.

Assuming the veteran's account of having once been 
contemplated to have been a passenger on the documented 
aircraft crash is credible, as the May 2008 VA examiner, 
noted, such is insufficient to warrant a diagnosis of PTSD 
under the criteria of DSM-IV, which requires that the veteran 
have experienced, witnessed or been confronted with an event 
that involved actual or threatened death or serious injury, 
or a threat to the integrity of self or others. See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).There is also no objective 
evidence to support the incident in which a cook was badly 
burned when scalding hot water was accidently poured on him.

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the veteran's claim. 
Consequently, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


